Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/11/2022 has been entered.
In response to FINAL-Office Action mailed on 12/29/2021, applicants’ response dated 04/11/2022 is acknowledged; in said response applicants’ have amended claims 9, 17 and 25. Amended claims 9-26 are pending in this application and are now under consideration for examination. 
Information disclosure statement
The information disclosure statement (IDS) submitted on 04/13/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS statement is considered and initialed by the examiner.
Withdrawn-Claim Rejections: 35 USC § 112(d)
Previous rejection of claims 25-28, rejected under 35 U.S.C. 112(d), is being withdrawn due to claim amendments and persuasive arguments. 
Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 9-26, rejected under 35 U.S.C. 103(a) as being unpatentable over Dosier et al., (US 8,951,786 B1, in IDS) and further in view of Phillips et al., (Biofouling, 2013, Vol. 29(6): 715-733), Wiktor et al., (Cement & Concrete Composites, 2011, Vol. 33: 763-770), Beck et al., (Geological Society, London, 2010, Special Publications, 331, 137–145), Cree et al., (ACS Sustainable Chem. Eng. 2015, Vol. 3, 941−949), Soens et al., (US 2014/0248681 A1), Metayer-Levrel et al., (Sediment. Geology., 1999, Vol. 12: 25-34) and Freidman et al., (US 2014/0369749 A1), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 04/11/2022; pages 5-7).   
Allowable Subject Matter
Claims 9-26 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a biocement composition comprising urease producing microorganisms, a pigment, an aggregate material, and calcium carbonate, wherein individual particles of the aggregate
material are bound to each other by the calcium carbonate and wherein the pigment is affixed to the surface of particles of the aggregate by the calcium carbonate…, as recited in allowed claims 9-26.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652